Citation Nr: 0831476	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  01-09 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for skin disorder, to 
include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In December 
2003, the Board remanded the above matter for further 
development.  

The August 2001 rating decision also denied service 
connection for dysthymia, also claimed as posttraumatic 
stress disorder (PTSD), but this benefit was subsequently 
granted by rating decision in September 2007.  The issue of 
service connection for dysthymia, also claimed as PTSD, is 
therefore no longer in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the December 2003 remand, the RO was instructed to take 
appropriate action to schedule the veteran for a VA 
examination, to include a request that the examiner make 
specific reference to the veteran's service personnel records 
which list the veteran's MOS as water supply, service medical 
records (if available), and VA/private medical records which 
contain diagnoses of vitiligo, tenea versicolor, and 
dipigmentation.  

A VA examination was conducted in May 2007.  The VA examiner 
indicated a review of the veteran's claims file.  However, 
the examiner made no specific reference to the veteran's 
service personnel records, service medical records, and 
VA/private medical records.  The United States Court of 
Appeals for Veterans Claims (Court) has indicated that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  The 
Court further indicated that it constitutes error on the part 
of the Board to fail to insure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the Veterans Claims Assistance Act of 
2000 (VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date and disability rating for the 
disability on appeal.  As this question is involved in the 
present appeal, and in light of this matter being remanded 
for additional development, the RO is instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that an effective date 
and disability rating for the award of benefits will be 
assigned if service connection is awarded, and also include 
an explanation as to the type of evidence that is needed to 
establish an effective date and disability rating. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date and 
disability rating for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for 
another VA skin examination.  The 
examiner should address the following: 
(i) whether the veteran has any current 
disorders of the skin and (ii) whether 
any currently diagnosed disorder(s) of 
the skin is or are as least likely as not 
due to herbicide exposure in service 
and/or any other incident of the 
veteran's active duty service.  The 
examiner is asked to make specific 
reference to the veteran's service 
personnel records which list the 
veteran's MOS as water supply, service 
medical records (if available), and 
VA/private medical records which contain 
diagnoses of vitiligo, tinea versicolor, 
and dipigmentation.  The examiner is 
asked to provide a complete rationale for 
any opinions expressed.  

3.  After completion of the above, the 
RO should review the expanded record, 
and undertake a merits analysis of the 
claim of service connection for skin 
disorder to include as due to herbicide 
exposure.  Unless the benefit sought is 
granted, the veteran should be 
furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review. 

By this remand the Board intimates no opinion as to any final 
outcome warranted. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
